FILED
                            NOT FOR PUBLICATION
                                                                           MAR 13 2014
                     UNITED STATES COURT OF APPEALS
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


                                                 No. 13-50009
UNITED STATES OF AMERICA,
                                                 D.C. No. 3:12-cr-02517-IEG
               Plaintiff - Appellee,

  v.                                             MEMORANDUM*

JESUS ALBERTO REYNA-ACEVEDO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Irma E. Gonzalez, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Jesus Alberto Reyna-Acevedo appeals from the district court’s judgment and

challenges the 46-month sentence imposed following his guilty-plea conviction for

importation of cocaine, in violation of 21 U.S.C §§ 952 and 960. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Reyna-Acevedo contends that the district court violated Federal Rule of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                               13-50009
Criminal Procedure 32(i)(3)(B) by failing to resolve factual disputes relating to his

role in the offense. We review for plain error, see United States v. Christensen,

732 F.3d 1094, 1101 (9th Cir. 2013), and find none. Reyna-Acevedo did not file

objections to the presentence report, see Fed. R. Crim. P. 32(f), and neither his

sentencing memorandum nor his arguments at the hearing sufficiently alerted the

district court to the presence of a factual dispute to trigger the court’s obligations

under Rule 32(i)(3)(B). See United States v. Petri, 731 F.3d 833, 841 (9th Cir.)

(“Only specific factual objections trigger Rule 32(i)(3)(B).” (internal quotations

omitted)), cert. denied, 134 S. Ct. 681 (2013).

      Reyna-Acevedo also contends that the district court erred by denying him a

role adjustment under U.S.S.G. § 3B1.2(b). He argues that the court failed to apply

the correct legal standard and that its deficient explanation of its ruling on the issue

prevents meaningful appellate review. The record does not support the inference

that the district court applied the wrong legal standard. Furthermore, the record is

sufficient to permit appellate review and reflects that denial of the adjustment was

proper because Reyna-Acevedo failed to carry his burden of proving that he was

“substantially less culpable than the average participant” in the criminal scheme.

See U.S.S.G. § 3B1.2 cmt. n.3(A); United States v. Rodriguez-Castro, 641 F.3d
1189, 1193 (9th Cir. 2011).

      AFFIRMED.



                                            2                                     13-50009